Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Reason for Allowance
	Claims 25, 26, 28-30, 32 and 49-59 are allowed.
	The following is an examiner's statement of reasons for allowance: Prior art do not teach or render obvious “an entirety of the portion of the dielectric material comprises the dopant species at a concentration exceeding the first concentration”, as recited in claim 25. Claims 26, 28-30, 32 and 49-59 depend on allowable claim 25.
	Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TRANG Q TRAN whose telephone number is (571)270-3259.  The examiner can normally be reached on Monday-Thursday (9am-4pm).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on 5712721670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

/TRANG Q TRAN/Primary Examiner, Art Unit 2811